Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	This communication is response to the application filed 02/17/2019 havingclaims 1-66 pending and presented for examination.
Priority
2.  	Application filed on 08/01/2019 is a has PRO 62/718,360 08/13/2018 are acknowledged.
Drawings
3.  	The drawings were received on 08/01/2019 and these drawings are accepted.
4.   				Information Disclosure Statement
	 	The information disclosure statement (IDS) submitted on 12/17/2019 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Oath/Declaration
4.  	The Oath/Declaration filed on 08/22/2019 is accepted by the examiner.
CLAIM INTERPRETATION
	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP §2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)    the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
(B)    the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g.,
“means for”) or another linking word or phrase, such as “configured to” or “so that”; and
(C)    the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claims 14-19, 44-54 recites a various means the examiner is invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
1.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

s  1-6, 11-12, 14-16, 20-22, 26-31, 36-37, 39, 42, 43-46, 50, 53-57, 61, 64-66 are rejected under 35 U.S.C. 102 (a)(2)  as being anticipated by US Publication  US 20200037210 A1 RUGELAND et al. (Hereinafter “RUGELAND").

 	As per claim 1,  RUGELAND teaches a method of wireless communication at a User Equipment (UE), comprising: entering a Radio Resource Control (RRC) inactive mode (para [0011], fig.4, 5, use equipment is entering into a RRC idle mode);  receiving a page from a base station for a downlink data transmission while in the RRC inactive mode ( para [0011], fig.4, 5, user equipment is receiving from base station gNBw a paging information while RRC idle mode); transmitting a random access preamble to the base station in response to the page ( para [0011], fig.4, 5, user equipment transmitting a random access preamble to the base station in response to the page);  and receiving a downlink data packet from the base station while remaining in the RRC inactive mode (para [0011], fig.4, 5, [0058], receiving downlink data from the base station such as PDCP encrypted resume information). 
 	As per claim 2,  RUGELAND teaches a the method of claim 1, wherein the downlink data packet is received without transitioning to an RRC connected mode (para [0058], downlink data packet is received without transitioning to an RRC connected mode  ). 
 	As per claim 3, RUGELAND teaches a the method of claim 1, further comprising: receiving a configuration for random access resources and the random access preamble in the page from the base station (para [0057],receiving a configuration for random access resources and the random access preamble in the page from the base station). 

 	As per claim 5, RUGELAND teaches a the method of claim 1, further comprising: receiving a random access response message from the base station in response to the random access Preamble ( para [0011], fig.4, receiving a random access response message from the base station in response to the random access Preamble);  and transmitting a resume message to the base station prior to receiving the downlink data packet ( para [0011], fig.4, transmitting a resume message to the base station prior to receiving the downlink data packet). 
 	As per claim 6, RUGELAND teaches a the method of claim 5, wherein the resume message comprises an indication that the UE will receive data while remaining in the RRC inactive mode (para [0011], fig.4, 5, [0058], receiving downlink data from the base station such as PDCP encrypted resume information).
	As per claim 11, RUGELAND teaches a  the method of claim 1, wherein the downlink data packet is received over a signaling bearer (para [0011], fig.4, 5, [0058], downlink data packet is received over a signaling bearer). 
	As per claim 12, RUGELAND teaches a the method of claim 1, wherein the downlink data packet is received over a default data bearer ( para [0011], fig.4, 5, [0058], downlink data packet is received over a default data bearer).
	As per claim 14, RUGELAND teaches a an apparatus for wireless communication at a User Equipment (UE), comprising: means for entering a Radio 
 	As per claim 15, RUGELAND teaches a the apparatus of claim 14, further comprising: means for receiving a configuration for random access resources and the random access preamble in the page from the base station (para [0058], downlink data packet is received without transitioning to an RRC connected mode). 
 	As per claim 16,  RUGELAND teaches a the apparatus of claim 14, further comprising: means for receiving a random access response message from the base station in response to the random access preamble ( (para [0057],receiving a configuration for random access resources and the random access preamble in the page from the base station).);  and means for transmitting a resume message to the base station prior to receiving the downlink data packet ((para [0057], transmitting a configuration for random access resources and the random access preamble in the page from the user station). 

 	As per claim 21, RUGELAND teaches a the apparatus of claim 20, wherein the at least one processor is further configured to: receive a configuration for random access resources and the random access preamble in the page from the base station ( para [0058], downlink data packet is received without transitioning to an RRC connected mode). 
 	As per claim 22, RUGELAND teaches a the apparatus of claim 20, wherein the at least one processor is further configured to: receive a random access response message from the base station in response to the random access preamble ( para [0057],receiving a configuration for random access resources and the random access preamble in the page from the base station));  and transmit a resume message to the base station prior to receiving the downlink data packet (transmitting a configuration for 
 	As per claim 26, RUGELAND teaches a a computer-readable medium storing computer executable code for wireless communication at a User Equipment (UE), comprising code to: enter a Radio Resource Control (RRC) inactive mode (para [0011], fig.4, 5, use equipment is entering into a RRC idle mode);  receive a page from a base station for a downlink data transmission while in the RRC inactive mode (para [0011], fig.4, 5, user equipment is receiving from base station gNBw a paging information while RRC idle mode);  transmit a random access preamble to the base station in response to the page (para [0011], fig.4, 5, user equipment transmitting a random access preamble to the base station in response to the page );  and receive a 
downlink data packet from the base station while remaining in the RRC inactive 
mode ( para [0011], fig.4, 5, [0058], receiving downlink data from the base station such as PDCP encrypted resume information). 
 	As per claim 27,  RUGELAND teaches a a method of wireless communication at a base station, comprising: transmitting a page to a User Equipment (UE) in a Radio Resource Control (RRC) inactive mode for a downlink data transmission (para [0011], fig.4, 5, base station is transmitting page to a User Equipment (UE) in a Radio Resource Control (RRC) idle mode for a downlink data transmission);  receiving a random access preamble from the UE in response to the page (para [0011], fig.4, 5, receiving a random access preamble from the UE in response to the page );  and transmitting a downlink data packet to the UE while the UE remains in the RRC 
 	As per claim 28, RUGELAND teaches a the method of claim 27, wherein the downlink data packet is transmitted without transitioning the UE to an RRC connected mode (para [0058], downlink data packet is received without transitioning to an RRC connected mode  ).
 	As per claim 29, RUGELAND teaches a the method of claim 27, further comprising: transmitting a configuration for random access resources and the random access preamble in the page to the UE (para [0057], transmitting a configuration for random access resources and the random access preamble in the page to the user station).
 	As per claim 30,  RUGELAND teaches a the method of claim 27, wherein the downlink data packet is transmitted in response to the random access preamble ( para [0058], data packet is transmitted in response to the random access preamble). 
 	As per claim 31, RUGELAND teaches a the method of claim 27, further comprising: transmitting a random access response message to the UE in response to receiving the random access preamble (( para [0011], transmitting a random access response message to the UE in response to receiving the random access preamble ); and receiving a resume message from the UE prior to transmitting the downlink data packet ( ( para [0011], receiving a resume message from the UE prior to transmitting the downlink data packet). 

	As per claim 37, RUGELAND teaches a the method of claim 27, wherein the downlink data packet is transmitted over a default bearer ( para [0011], fig.4, 5, [0058], downlink data packet is transmitted over a default data bearer).
 	As per claim 39, RUGELAND teaches a the method of claim 27, further comprising: receiving, from an anchor cell, a paging indication to page the UE, wherein the base station determines the random access preamble and random access resources to configure for the UE( para [[0090], user equipment is receiving from anchor base station gNBw a paging information while RRC idle mode);. 
 	As per claim 42, RUGELAND teaches a the method of claim 39, further comprising: receiving, from the UE, an acknowledgement of a successful reception of the downlink data packet;  and transmitting, to the anchor cell, an indication of the successful reception of the downlink data packet by the UE (para [0090], receiving, from the UE, an acknowledgement of a successful reception of the downlink data packet;  and transmitting, to the anchor cell, an indication of the successful reception of 
the downlink data packet by the UE). 
 	As per claim 43, RUGELAND teaches a the method of claim 27, further comprising: transmitting a response to the random access preamble received from the UE, the response indicating a fallback to establish an RRC connection in order to transmit the downlink data packet, wherein the downlink data packet is transmitted after the UE transitions to an RRC connected mode when the base station determines 
 	As per claim 44,  RUGELAND teaches a an apparatus for wireless communication at a base station, comprising: means for transmitting a page to a User Equipment (UE) in a Radio Resource Control (RRC) inactive mode for a downlink data transmission (para [0011], fig.4, 5, base station is transmitting page to a User Equipment (UE) in a Radio Resource Control (RRC) idle mode for a downlink data transmission);    means for receiving a random access preamble from the UE in response to the page (para [0011], fig.4, 5, receiving a random access preamble from the UE in response to the page );  and means for transmitting a downlink data packet to the UE while the UE remains in the RRC inactive mode (para [0011], fig.4, 5, transmitting a downlink data packet to the UE while the UE remains in the RRC idle mode ). 
 	As per claim 45, RUGELAND teaches a the apparatus of claim 44, further comprising: means for transmitting a configuration for random access resources and the random access preamble in the page to the UE ( para [0058], downlink data packet is received without transitioning to an RRC connected mode  ). 
 	As per claim 46, RUGELAND teaches a  the apparatus of claim 44, further comprising: means for transmitting a random access response message to the UE in response to receiving the random access preamble ((para [0057], transmitting a configuration for random access resources and the random access preamble in the 
 	As per claim 50,  RUGELAND teaches a the apparatus of claim 44, further comprising: means for receiving, from an anchor cell, a paging indication to page the UE, wherein the base station determines the random access preamble and random access resources to configure for the UE (( para [[0090], user equipment is receiving from anchor base station gNBw a paging information while RRC idle mode);. . 
 	As per claim 53, RUGELAND teaches a  the apparatus of claim 50, further comprising: means for receiving, from the UE, an acknowledgement of a successful reception of the downlink data packet ( );  and means for transmitting, to the anchor cell, an indication of the successful reception of the downlink data packet by the UE(para [0090], receiving, from the UE, an acknowledgement of a successful reception of the downlink data packet;  and transmitting, to the anchor cell, an indication of the successful reception of the downlink data packet by the UE ). 
 	As per claim 54,  RUGELAND teaches a the apparatus of claim 44, further comprising: means for transmitting a response to the random access preamble received from the UE, the response indicating a fallback to establish an RRC connection in order to transmit the downlink data packet, wherein the downlink data packet is transmitted after the UE transitions to an RRC connected mode when the base station determines a need for the fallback to transmission in the RRC connected mode (para [0090], transmitting, from the UE, an acknowledgement of a successful 
 	As per claim 55, RUGELAND teaches a an apparatus for wireless communication at a base station, comprising: a memory;  and at least one processor coupled to the memory and configured to: transmit a page to a User Equipment (UE) in a Radio Resource Control (RRC) inactive mode for a downlink data transmission( para [0011], fig.4, 5, base station is transmitting page to a User Equipment (UE) in a Radio Resource Control (RRC) idle mode for a downlink data transmission);  receive a random access preamble from the UE in response to the page (para [0011], fig.4, 5, receiving a random access preamble from the UE in response to the page );  and transmit a downlink data packet to the UE while the UE remains in the RRC inactive mode(para [0011], fig.4, 5, transmitting a downlink data packet to the UE while the UE remains in the RRC idle mode). 
 	As per claim 56, RUGELAND teaches a  the apparatus of claim 55, wherein the at least one processor is further configured to: transmit a configuration for random access resources and the random access preamble in the page to the UE ( para [0058], downlink data packet is received without transitioning to an RRC connected mode). 
 	As per claim 57, RUGELAND teaches a the apparatus of claim 55, wherein the at least one processor is further configured to: transmit a random access response message to the UE in response to receiving the random access preamble (preamble (( para [0011], transmitting a random access response message to the UE in response to receiving the random access preamble ); );  and receive a resume message from the 
	As per claim 61, RUGELAND teaches a the apparatus of claim 55, wherein the at least one processor is further configured to: receive, from an anchor cell, a paging indication to page the UE, wherein the base station determines the random access preamble and random access resources to configure for the UE ( ( para [[0090], user equipment is receiving from anchor base station gNBw a paging information while RRC idle mode).
	As per claim 64,  RUGELAND teaches a the apparatus of claim 61, wherein the at least one processor is further configured to: receive, from the UE, an acknowledgement of a successful reception of the downlink data packet ( para [0090], receiving, from the UE, an acknowledgement of a successful reception of the downlink data packet);  and transmit, to the anchor cell, an indication of the successful reception of the downlink data packet by the UE (para [0090], transmitting, to the anchor cell, an indication of the successful reception of the downlink data packet by the UE ). 
 	As per claim 65, RUGELAND teaches a the apparatus of claim 55, wherein the at least one processor is further configured to: transmit a response to the random access preamble received from the UE, the response indicating a fallback to establish an RRC connection in order to transmit the downlink data packet, wherein the downlink data packet is transmitted after the UE transitions to an RRC connected mode when the base station determines a need for the fallback to transmission in the RRC connected 
mode (( para [0090], establishing response back to the received from UE and to establish an RRC connection in order to transmit the downlink data packet, wherein the 
	As per claim 66, RUGELAND teaches a a computer-readable medium storing computer executable code for wireless communication at a base station, comprising code to: transmit a page to a User Equipment (UE) in a Radio Resource Control (RRC) inactive mode for a downlink data transmission (para [0011], fig.4, 5, base station is transmitting page to a User Equipment (UE) in a Radio Resource Control (RRC) idle mode for a downlink data transmission);  receive a random access preamble from the UE in response to the page ( para [0011], fig.4, 5, receiving a random access preamble from the UE in response to the page);  and transmit a downlink data packet to the UE while the UE remains in the RRC inactive mode (para [0011], fig.4, 5, transmitting a downlink data packet to the UE while the UE remains in the RRC idle mode  ). 
Claim Rejections - 35 USC § 103
1.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
4.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
5.	Claim(s) 7-10, 17-19, 23-25, 32-35, 47-48, 58-59 is/are rejected under 35 U.S.C. 103 as being unpatentable over RUGELAND further view of US PG Pub US 20180213452 A1 to Kim et al (hereinafter Kim).

	As per claim 7, RUGELAND teaches a the method of claim 5, Kim teaches wherein the page comprises an indication that the UE will receive data while remaining in the RRC inactive mode (para [0332], indication that the UE will receive data while remaining in the RRC inactive mode). US 20180213452 A1

	As per claim 8, RUGELAND teaches a the method of claim 1, Kim teaches wherein the downlink data packet is ciphered using a security key based on a UE context stored at the base station, the method further comprising: using the security key based on the UE context stored at the UE to receive the downlink data packet (para [0335],data is ciphered at the UE to receive the downlink data packet). 
 	As per claim 9, RUGELAND teaches a the method of claim 8, further comprising: receiving a Next hop Chaining Counter (NCC) in connection with entering the RRC inactive mode (para [0090], receiving resume id from the next hop connection with entering the RRC inactive mode and secure mode).  , Kim teaches wherein the security key is derived using the NCC (para [0335],data is ciphered at the UE to receive the downlink data packet).
 	As per claim 10, RUGELAND teaches a  the method of claim 9, further comprising: receiving a new NCC in a message with the downlink data packet (para [0090], receiving a new NCC in a message with the downlink data packet). 
	As per claim 17, RUGELAND teaches a  the apparatus of claim 14, Kim teaches wherein the downlink data packet is ciphered using a security key based on a UE context stored at the base station, the method further comprising: means for using the 
 	As per claim 18, RUGELAND teaches a  the apparatus of claim 17, further comprising: means for receiving a Next hop Chaining Counter (NCC) in connection with entering the RRC inactive mode (para [0090], receiving resume id from the next hop connection with entering the RRC inactive mode and secure mode)., Kim teaches wherein the security key is derived using the NCC Kim teaches wherein the security key is derived using the NCC (para [0335],data is ciphered at the UE to receive the downlink data packet). 
 	As per claim 19, RUGELAND teaches a the apparatus of claim 18, wherein the means for receiving the NCC further receive a new NCC in a message with the downlink data packet (para [0090], receiving a new NCC in a message with the downlink data packet).
 	As per claim 23, RUGELAND teaches a the apparatus of claim 20, Kim teaches wherein the downlink data packet is ciphered using a security key based on a UE context stored at the base station, wherein the at least one processor is further configured to: use the security key based on the UE context stored at the UE to receive the downlink data packet ( (para [0335],data is ciphered at the UE to receive the downlink data packet).). 
 	As per claim 24, RUGELAND teaches a the apparatus of claim 23, wherein the at least one processor is further configured to: r receiving a Next hop Chaining Counter (NCC) in connection with entering the RRC inactive mode (para [0090], receiving resume id from the next hop connection with entering the RRC inactive mode and 
	As per claim 25, RUGELAND teaches a the apparatus of claim 24, wherein the at least one processor is further configured to: receive a new NCC in a message with the downlink data packet (para [0090], receiving a new NCC in a message with the downlink data packet).
  	As per claim 32,  RUGELAND teaches a the method of claim 31, Kim teaches wherein the resume message comprises an indication that the UE will receive data while remaining in the RRC inactive mode para [0332], indication that the UE will receive data while remaining in the RRC inactive mode).
 	As per claim 33, RUGELAND teaches a  the method of claim 27, further comprising: ciphering the downlink data packet using a security key based on a UE context stored at the base station (para [0335],data is ciphered at the UE to receive the downlink data packet).
 	As per claim 34, RUGELAND teaches a the method of claim 33, wherein  using a Next hop Chaining Counter (NCC) provided to the UE in connection with entering the RRC inactive mode (para [0090], receiving resume id from the next hop connection with entering the RRC inactive mode and secure mode).  , Kim teaches wherein the security key is derived (para [0335],data is ciphered at the UE to receive the downlink data packet).
 	As per claim 35, RUGELAND teaches a  the method of claim 34, further comprising: indicating a new NCC to the UE in a message with the downlink data 
 	As per claim 47,  RUGELAND teaches a the apparatus of claim 44, Kim teaches  further comprising: means for ciphering the downlink data packet using a security key based on a UE context stored at the base station (para [0335],data is ciphered at the UE to receive the downlink data packet).
 	As per claim 48, RUGELAND teaches a the apparatus of claim 47, wherein the security key is derived using a Next hop Chaining Counter (NCC) provided to the UE in connection with entering the RRC inactive mode, the apparatus further comprising: means for indicating a new NCC to the UE in a message with the downlink data packet (para [0090], receiving a new NCC in a message with the downlink data packet).
	As per claim 58, RUGELAND teaches a the apparatus of claim 55, Kim teaches wherein the at least one processor is further configured to: cipher the downlink data packet using a security key based on a UE context stored at the base station (para [0332], indication that the UE will receive data while remaining in the RRC inactive mode). ). 
	As per claim 59,  RUGELAND teaches a the apparatus of claim 58, wherein   using a Next hop Chaining Counter (NCC) provided to the UE in connection with entering the RRC inactive mode (para [0090], receiving resume id from the next hop connection with entering the RRC inactive mode and secure mode)., wherein the at least one processor is further configured to: Indicate a new NCC to the UE in a message with the downlink data packet ( ). Kim teaches wherein the security key is .
  	Claim(s)  13, 38, 40-41, 49, 51-52,  60, 62-63 is/are rejected under 35 U.S.C. 103 as being unpatentable over RUGELAND further view of US PG Pub US 20180192436 A1 to Yi et al (hereinafter Yi).
	As per claim 13, RUGELAND teaches a the method of claim 1, Yi teaches wherein a cyclic redundancy check (CRC) for downlink control information (DCI) associated with the downlink data packet is scrambled using a Radio Network Temporary Identifier (RNTI) for the UE, wherein the RNTI comprises a Cell RNTI (C-RNTI) from a stored UE context, a new RNTI indicated to the UE in the page, or a specified RNTI (para [0086], cyclic redundancy check (CRC) for downlink control information (DCI) associated with the downlink data packet is scrambled using a Radio Network Temporary Identifier (RNTI) for the UE, wherein the RNTI comprises a Cell RNTI (C-RNTI) from a stored UE context, a new RNTI indicated to the UE in the page, or a specified RNTI ). 
 Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date, to modify the combination system of RUGELAND by wherein a cyclic redundancy check (CRC) for downlink control information (DCI) associated with the downlink data packet is scrambled using a Radio Network Temporary Identifier (RNTI) for the UE, wherein the RNTI comprises a Cell RNTI (C-RNTI) from a stored UE context, a new RNTI indicated to the UE in the page, or a specified RNTI as suggested by Yi t, this modification would benefit   RUGELAND for improved accommodation, reliability of larger capacity in the next generation communication. 

	As per claim 40,  RUGELAND teaches a the method of claim 39, Yi teaches wherein the base station receives an un-ciphered downlink data packet, and wherein the paging indication further comprise a Cell Radio Network Temporary Identifier (C-RNTI) from a stored UE context and a security key based on the stored UE context, the method further comprising: ciphering the downlink data packet using the security key received from the anchor cell (para [0086], cyclic redundancy check (CRC) for downlink control information (DCI) associated with the downlink data packet is scrambled using a Radio Network Temporary Identifier (RNTI) for the UE, wherein the RNTI comprises a Cell RNTI (C-RNTI) from a stored UE context, a new RNTI indicated to the UE in the page, or a specified RNTI ).
 	As per claim 41, RUGELAND teaches a the method of claim 39, Yi teaches wherein the paging indication further comprise a Cell Radio Network Temporary Identifier (C-RNTI) from a stored UE context, the method further comprising: receiving 
 	As per claim 49,  RUGELAND teaches a the apparatus of claim 44, further comprising: means for scrambling a cyclic redundancy check (CRC) for downlink control information (DCI) associated with the downlink data packet using a Radio Network Temporary Identifier (RNTI) for the UE, wherein the RNTI comprises a Cell RNTI (C-RNTI) from a stored UE context or a new RNTI indicated to the UE in the page (para [0086], cyclic redundancy check (CRC) for downlink control information (DCI) associated with the downlink data packet is scrambled using a Radio Network Temporary Identifier (RNTI) for the UE, wherein the RNTI comprises a Cell RNTI (C-RNTI) from a stored UE context, a new RNTI indicated to the UE in the page, or a specified RNTI ).  
	As per claim 51, RUGELAND teaches a the apparatus of claim 50, Yi teaches wherein the base station receives an un-ciphered downlink data packet, and wherein the paging indication further comprise a Cell Radio Network Temporary Identifier (C-RNTI) from a stored UE context and a security key based on the stored UE context, the apparatus further comprising: means for ciphering the downlink data packet using the 

 	As per claim 52, RUGELAND teaches a  the apparatus of claim 50, Yi teaches wherein the paging indication further comprise a Cell Radio Network Temporary Identifier (C-RNTI) from a stored UE context, the method further comprising: means for receiving the downlink data packet from the anchor cell prior to transmission of the downlink data packet to the UE, wherein the downlink data packet is ciphered using a security key from the stored UE context (para [0086], cyclic redundancy check (CRC) for downlink control information (DCI) associated with the downlink data packet is scrambled using a Radio Network Temporary Identifier (RNTI) for the UE, wherein the RNTI comprises a Cell RNTI (C-RNTI) from a stored UE context, a new RNTI indicated to the UE in the page, or a specified RNTI  ). 
 	As per claim 60, RUGELAND teaches a  the apparatus of claim 55, Yi teaches wherein the at least one processor is further configured to: scramble a cyclic redundancy check (CRC) for downlink control information (DCI) associated with the downlink data packet using a Radio Network Temporary Identifier (RNTI) for the UE, wherein the RNTI comprises a Cell RNTI (C-RNTI) from a stored UE context or a new RNTI indicated to the UE in the page ((para [0086], cyclic redundancy check (CRC) for downlink control information (DCI) associated with the downlink data packet is scrambled using a Radio Network Temporary Identifier (RNTI) for the UE, wherein the 
 	As per claim 62, RUGELAND teaches a the apparatus of claim 61, wherein the base station receives an un-ciphered downlink data packet, and wherein the paging indication further comprise a Cell Radio Network Temporary Identifier (C-RNTI) from a stored UE context and a security key based on the stored UE context, wherein the at least one processor is further configured to: cipher the downlink data packet using 
the security key received from the anchor cell (para [0335],data is ciphered at the UE to receive the downlink data packet ). 
 	As per claim 63, RUGELAND teaches a  the apparatus of claim 61, Yi teaches wherein the paging indication further comprise a Cell Radio Network Temporary Identifier (C-RNTI) from a stored UE context, wherein the at least one processor is further configured to: receive the downlink data packet from the anchor cell prior to transmission of the downlink data packet to the UE, wherein the downlink data packet is ciphered using a security key from the stored UE context ( para [0086], cyclic redundancy check (CRC) for downlink control information (DCI) associated with the downlink data packet is scrambled using a Radio Network Temporary Identifier (RNTI) for the UE, wherein the RNTI comprises a Cell RNTI (C-RNTI) from a stored UE context, a new RNTI indicated to the UE in the page, or a specified RNTI). 
Response to Arguments
 		Applicant’s argument regarding claim 1, applicant argues that,”for at least this combination of reasons, the Applicant submits that Rug eland fails to disclose or suggest at least “receiving a page from a base station for a downlink data transmission 
 					Conclusion
	Prior arts made of record, not relied upon: US Patent Publication US 20180035369 A1; US Patent Publication US 20160105927 A1,   US Patent Publication US 20050281269 A1
 	Applicant's amendment necessitated the new ground(s) of rejection presented inthis Office action. THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANEZ EBRAHIM whose telephone number is (571)270-7153.  The examiner can normally be reached on M-F 8 AM to 5 PM If attempts to reach the examiner by  telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on (571) 272-3940. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANEZ C EBRAHIM/Primary Examiner, Art Unit 2467